IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JACK STANLEY, JR., AND ERIC STANLEY : No. 455 WAL 2019
                                    :
                                    :
           v.                       : Petition for Allowance of Appeal
                                    : from the Order of the Superior Court
                                    :
JACK D. STANLEY AND MAXINE          :
STANLEY, HUSBAND AND WIFE, SHANE :
DEVER AND PAMELA STANLEY            :
                                    :
                                    :
PETITION OF: SHANE DEVER AND        :
PAMELA STANLEY                      :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.